Title: To George Washington from John C. Ogden, 12 February 1799
From: Ogden, John C.
To: Washington, George

 

Sir
Prison in Litch field Con[necticu]t Feby 12th 1799

It is painful to trouble a man whom I have so long revered with these letters—But Oliver Wolcott whom you honored with a place, has cast me into prison for a small sum due honestly to him. The suit is pushed for two causes—One to defeat my hopes and expectations of the place of collector of the customs in New Haven. He wishes to have it given to Eli⟨zur⟩ Goodrich—Brother to the member of Congress who married Mr Wolcott’s sister.
A second reason is to revenge upon me for my errand to President Adams, with the petitions of the people of the western district of Vermont in behalf of Colol Lyon.
After Oliver Wolcott joined with the church plunderers in Portsmouth to destroy me—I went into Vermont, six years ago—during that period Colol Lyon has been my benefactor—and the general friend to the clergy of every faith. He is a churchman, mason and a man. For all these, he is entitled to my love, & care & good offices, as a clergy man & friend. He is an abused man—If his political opinions differ from others, he must abide the consequence.
President Adams was offended at my interference, and give me a very particular answer—He did not ask me reasons—he judged without hearing and evidence—Misinformation was circulated in Philadelphia concerning Colol Lyon—the church, My Mother in-law, & myself—All these things I strove to place right—The infringements upon religious liberty in New England came into view.
All this has freted Mr Wolcott—But he may do his best. The cell in this place is empty—I could live in it six or ⟨seve⟩n months—It is high ti⟨me⟩ th⟨ey⟩ had a Lyon in Connecticut, ⟨mutilated⟩ hierarchy & aristocracy are most oppressive. The press is fettered. Bigotry is exalting its head and forging chains.
These are serious sentiments. They are not expressed in the style, in which I love to write to Genl Washington. At all times & in all places I will revere your person, name and memory. I am Your devoted servant

John C. Ogden

